Citation Nr: 1029191	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  

2.  Whether new and material evidence has been received to reopen 
service connection for left knee strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 
1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2007 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2010, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  

In the October 2007 rating decision, the RO denied reopening of 
service connection for left knee strain.  The Veteran's January 
2008 notice of disagreement indicated a desire to appeal this 
decision.  The issue of reopening service connection for left 
knee strain has not been addressed by the RO, but is before the 
Board for appellate consideration because of the filing of a 
notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran is seeking service connection for GERD.  He has 
asserted that symptoms of indigestion and chest pains that were 
noted while he was on active duty marked the onset of this 
disability.  He has submitted private treatment records, dated in 
October 1997, soon after his discharge from service, that include 
complaints of indigestion.  He has not been afforded a VA 
compensation examination.  

In light of the Veteran's testimony before the undersigned and 
the medical evidence that has been submitted in support of his 
claim, the Board finds that an examination is necessary.  The 
United States Court of Appeals for Veterans Claims (Court) has 
stated that a low threshold is needed for an examination to be 
required.  The evidence must only "indicate" that there "may" be 
a nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted, the Veteran has filed a timely Notice of Disagreement 
with the October 2007 RO rating decision that denied reopening of 
service connection for left knee strain.  For this reason, a 
remand is required for issuance of a Statement of the Case as the 
next step in the appellate process.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
437 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to 
undergo a VA examination to ascertain the 
current nature and extent of his GERD.  The 
examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability 50 percent of more) 
that the GERD is related to service, including 
complaints of chest pain noted while the Veteran 
was on active duty.  The relevant documents in 
the claims folder should be made available for 
review in connection with this examination.  The 
examiner should provide complete rationale for 
all conclusions reached.  

2.  The RO/AMC shall issue a Statement of 
the Case addressing the issue of whether 
new and material evidence has been 
received to reopen service connection for 
left knee strain.  If, and only if, the 
Veteran submits a timely Substantive 
Appeal addressing this issue should it be 
returned to the Board for appellate 
review.  

3.  Thereafter, the RO/AMC should readjudicate 
the issue of service connection for GERD that is 
on appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
Veteran and his representative should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

